                                           Case 3:21-cv-02561-CRB Document 8 Filed 04/15/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ISMAEL VALDEZ, S-264952,                             Case No. 21-cv-02561-CRB (PR)
                                   8                    Petitioner,                           ORDER DISMISSING PETITION FOR
                                                                                              A WRIT OF HABEAS CORPUS AND
                                   9             v.                                           DENYING A CERTIFICATE OF
                                                                                              APPEALABILITY
                                  10     CDCR,
                                                                                              (ECF No. 3)
                                  11                    Respondent.

                                  12                                                     I.
Northern District of California
 United States District Court




                                  13          Petitioner, a pretrial detainee at the Santa Cruz County Main Jail, has filed a pro se petition

                                  14   for a writ of habeas corpus under 28 U.S.C. § 2254 seeking correction/expungement of his

                                  15   California Department of Corrections and Rehabilitation (CDCR) file associated with his now

                                  16   expired July 24, 2002 conviction and seven-year sentence from Monterey County Superior Court.

                                  17   Petitioner also seeks leave to proceed in forma pauperis (IFP) under 28 U.S.C. § 1915.

                                  18          Based solely on petitioner’s affidavit of poverty, his application for leave to proceed IFP

                                  19   (ECF No. 3) is GRANTED.

                                  20                                                    II.
                                              Federal law opens two main avenues to relief on claims related to imprisonment: a petition
                                  21
                                       for a writ of habeas corpus under 28 U.S.C. § 2254, and a complaint for violation of federal civil
                                  22
                                       rights under 42 U.S.C. § 1983. Hill v. McDonough, 547 U.S. 573, 579 (2006). Habeas is the
                                  23
                                       “exclusive remedy” for the prisoner who seeks “immediate or speedier release from confinement.”
                                  24
                                       Skinner v. Switzer, 562 U.S. 521, 525 (2011) (citation and internal quotation marks omitted).
                                  25
                                       Where the prisoner’s claim “would not necessarily spell speedier release, however, suit may be
                                  26
                                       brought under § 1983.” Id. (citation and internal quotation marks omitted). In fact, a § 1983 action
                                  27
                                       is the exclusive remedy for claims by state prisoners that do not “lie at the ‘core of habeas
                                  28
                                           Case 3:21-cv-02561-CRB Document 8 Filed 04/15/21 Page 2 of 2




                                   1   corpus.’” Nettles v. Grounds, 830 F.3d 922, 931 (9th Cir. 2016) (en banc) (quoting Preiser v.

                                   2   Rodriguez, 411 U.S. 475, 487 (1973)).

                                   3          Here, petitioner seeks correction/expungement of his CDCR file associated with his now

                                   4   expired July 24, 2002 conviction and seven-year sentence from Monterey County Superior Court.

                                   5   But success on petitioner’s challenge would not necessarily lead to his immediate or earlier release

                                   6   from confinement. See Skinner, 562 U.S. at 534. Petitioner’s July 24, 2002 conviction and seven-

                                   7   year sentence from Monterey County Superior Court already expired and correction/expungement

                                   8   of petitioner’s CDCR file associated with the 2002 conviction and sentence will not necessarily
                                       lead to his immediate or earlier release from detention on the myriad new charges he now is facing
                                   9
                                       in Santa Cruz County Superior Court. See id. Put simply, petitioner’s challenge to his CDCR file
                                  10
                                       associated with his now expired 2002 state court conviction and sentence does not fall within the
                                  11
                                       “core of habeas corpus” and consequently “must be brought, if at all, under § 1983.” Nettles, 830
                                  12
Northern District of California
 United States District Court




                                       F.3d at 934 (citations and internal quotation marks omitted).
                                  13
                                                                                        III.
                                  14
                                              For the foregoing reasons, the petition for a writ of habeas corpus under 28 U.S.C. § 2254
                                  15
                                       seeking correction/expungement of the CDCR file associated with petitioner’s now expired July
                                  16
                                       24, 2002 conviction and seven-year sentence from Monterey County Superior Court is
                                  17
                                       DISMISSED without prejudice to bringing a civil rights complaint under 42 U.S.C. § 1983.
                                  18
                                              Pursuant to Rule 11 of the Rules Governing Section 2254 Cases, a certificate of
                                  19
                                       appealability (COA) under 28 U.S.C. § 2253(c) is DENIED because it cannot be said that “jurists
                                  20
                                       of reason would find it debatable whether the petition states a valid claim of the denial of a
                                  21
                                       constitutional right and that jurists of reason would find it debatable whether the district court was
                                  22
                                       correct in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000) (emphasis added).
                                  23
                                              The clerk is instructed to close the file and terminate all pending motions as moot.
                                  24
                                              IT IS SO ORDERED.
                                  25
                                       Dated: April 15, 2021
                                  26
                                                                                        ______________________________________
                                  27                                                    CHARLES R. BREYER
                                                                                        United States District Judge
                                  28
                                                                                         2
